Case 1:19-cv-00444-CFC-CJB Document 256 Filed 06/04/20 Page 1 of 2 PageID #: 7858




                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF DELAWARE

  BIODELIVERY SCIENCES       )
  INTERNATIONAL, INC. and    )
  ARIUS TWO, INC.,           )
                             )
             Plaintiffs,     )
                             )
      v.                     )              Civ. No. 19-444-CFC-CJB
                             )
  CHEMO RESEARCH S.L., INSUD )
  PHARMA S.L., INTELGENX     )
  CORP., and INTELGENX       )
  TECHNOLOGIES CORP.,        )
                             )
             Defendants.     )

                             MEMORANDUM ORDER

        Pending before the Court are objections to the Magistrate Judge's denial of a

  request to stay the case made by PlaintiffBiodelivery Sciences International, Inc.

  (BDSI). D.I. 206. The Magistrate Judge denied the stay request in his February

  28, 2020 Memorandum Order. D.I. 193 at 1.

        "Pursuant to 28 U.S.C. § 636(b)(l)(A) and Federal Rule of Civil Procedure

  72(a), non-dispositive pre-trial rulings made by magistrate judges on referred
                                                             I


  matters should only be set aside if clearly erroneous or contrary to law." Masimo

  Corp. v. Philips Electronics North America Corporation, 2010 Wl 2836379, at *1

  (D. Del. July 15, 2010). "A finding is clearly erroneous if the determination "(1) is

  completely devoid of minimum evidentiary support displaying some hue of
Case 1:19-cv-00444-CFC-CJB Document 256 Filed 06/04/20 Page 2 of 2 PageID #: 7859




  credibility, or (2) bears no rational relationship to the supportive evidentiary data ..

  ." Id. (quoting Haines v. Liggett Group Inc., 915 F.2d 81, 92 (3d Cir.1992)).

        Applying this standard to the Magistrate Judge's ruling, the Court finds no

  error in his decision. BDSI argues that the Magistrate Judge made "the wrong

  legal inquiry" and that "[t]he correct analysis focuses on whether a stay will

  simplify the issues and how it impacts the parties." D.I. 206. But it is clear from

  footnote 2 of the Memorandum Order that the Magistrate Judge did consider

  whether a stay would simplify the issues and also considered how a stay would

  "impact[] the parties." And the Court does not find that the Magistrate Judge in

  any way abused his discretion in determining that a stay was not warranted under

  the circumstances presented to him.

        NOW THEREFORE, IT IS HEREBY ORDERED that Plaintiffs Objections

  (D.I. 206) are OVERRULED.
